PER CURIAM.
Deutsche Bank National Trust Company appeals the dismissal of this foreclosure action as a sanction for discovery violations. We reverse and remand for further proceedings because the trial court failed to make the express factual findings required under Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993). While this may not be a Kozel case, the factors of willfulness, responsibility and prejudice apply, and whether a lesser sanction might serve the purpose should be considered on remand.
Reversed and remanded for further proceedings.